Exhibit 10.3Form of Note and Security Agreement dated as of January 15, 2010 between Braintech, Inc. and each of Rick Weidinger, Ken Brooks, David Baird, Frederick Bohlander and Colin Eagen. NOTE AND SECURITY AGREEMENT (SILICON VALLEY BANK PLEDGORS) THIS NOTE AND SECURITY AGREEMENT (this “Agreement”) dated as of January 15, 2010 (the “Effective Date”) among (a) Rick Weidinger, Kenneth Brooks, David Baird, Frederick Bohlander, and Colin Eagen, and any other person listed in Exhibit A (each, a “Pledgor,” and collectively, “Pledgors”), and (b) BRAINTECH, INC., a Nevada corporation (“Braintech, Inc”), BRAINTECH INDUSTRIAL, INC., a Delaware corporation (“Braintech Industrial”) and BRAINTECH GOVERNMENT & DEFENSE, INC., a Delaware corporation (“Braintech Government”) (hereinafter, Braintech, Inc., Braintech Industrial and Braintech Government are jointly and severally, individually and collectively, referred to as “Borrower”), provides the terms on which Pledgors shall lend to Borrower and Borrower shall repay Pledgors.The parties agree as follows: WHEREAS: A.Borrower has entered into a Loan and Security Agreement (Term Loan) dated as of October 30, 2009 (“Term Loan Agreement”) with Silicon Valley Bank (“SVB”) for a term loan (“Term Loan”) of up to B.Each Pledgor has provided a Pledge (as defined hereinafter) to SVB as collateral security to enable Borrower to receive extensions of credit under the Term Loan. C.Each
